EXHIBIT 10

(Page 15

of

135)

5§;“;?~1‘¥0~ n mmmmmmmmmmmmmmmmmmmmmmmm

2210 ENTERPR|SE DR
FL°RENGE, SC 29501
DUC OPS M/S F$CE 440

p,epared By= imm\\\\li\\\i\\\i\\\i\\i\i\\mii\i\\imj\ z\i\a

COLETTE COBBL.AH

   

RECORDED acron¢wn.R
§3!7.$11@@1 13. 44 30 lHT6B '

 

[Spnco Above This Lino For Rbcord`¢ng Dnln]

32;‘ MORTGAGE

3013419704"03!

DEFINITIONS

Words used in multiple sections of this document are defined below and other words are defined
in Seccions 3, 11, 13, 18, 20 and 2!. Certain rules regarding the usage of words used in this
document arc also provided in Section 16.

(A) "Security lnstrument” means this document, which is dated MARCH 15 l 2037 ,

together with ali Riders to this document.
(B) "BO"°Wef" is ALlcE o PEmoNE

Borrowcr is the mortgagor under this Security Instrument.
(C) "L¢vd¢r" is wAsHiNGToN MuTuAL BANK, FA

L¢rlde_risv FEi_:emzAm. sAleGs almch
OFEANZOC! and existing under the laws Of THE UN|TED STATES oF AMER|CA

RH°DE lSLAND - Slnglc Fami|y ' Fannl¢ Mao/Frsdd!¢ Mac UN|FORM INSTRUMENT Form 3040 1/0'1

f"-j;§l?§l‘f;i;m mi'»mQ,;m@ mmmmmmmmmmmmmmmmmmmmmm mmmmmmmmmmmm mmmmmmm mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm

 

 

 

(Page 16

of

135)

70 2 BDWS'N Bk 3623 F 226
_ §ggol?g£g Crlnltur\. Rl g of 21
03/20/2057 l3;10 M MT(Io

Lend¢r'$ addfwsis 2213 N. assert vAtLEv PARKwAv, sui'r:-: 14, HENoEasoN, Nv
santa
Lender is the mortgagee under this Security instrument

(D) "Note" means the promissory note signed by Borrower and dated MARCH 15 l 2001

The N°w miss that BOFrOW¢r OW¢S L€nd¢r two nunnan twenty mass rHousANo mo
00/100 Dollars
(U. S $ 223 000 go ) plus interest. Borrower has promised to pay this debt in regular
Periodic Payments and to pay the debt in full not later than Apm L 01 ' 2037

(E) ”Property" means the property that is described below under the heading "Transfer of Rights
in the Property."

(F) "Loan” means the debt evidenced by the Note, plus interest. any prepayment charges and late
charges due under the Note, and all sums due under this Security Instrument, plus interest.

(G) "Riders” means all Riders to this Security lnstrument that are executed by Borrower. The
following Riders are to be executed by Borrower lcheck box as applicablel:

Adjustable Rate Rider |: Conclorninium Rider Second I'lome Rider
Balloon Rider [:j Pianned Unit Development Rider 1'4 Family Rider
VA Rider m Biweekly Payment Rider Other(s) [specify]

lH) "Applicable Law" means all controlling applicable federall state and local statutes
regulations ordinances and administrative rules and orders (that have the effect of law) as weil as
all applicable final, non"appealable judicial opinions

([) "`Commuuity Association Dues, Fees. and Assessmeots" means all dues. fees
assessments and other charges that are imposed on Borrower or the Property by a condominium
association‘ homeowners association or similar organization

(J) "Electronic Funds Tronsfer" means any transfer of funds. other than a transaction
originated by check. draft, or similar paper instrument, which is initiated through an electronic
terminal. telephonic instrument, computer, or magnetic tape so as to order, instruct, or authorize
a financial institution to debit or credit an account Such term includes, but is not limited toy
point'of'sale transfers automated teller machine transactionsl transfers initiated by telephone, wire
transfers, and automated clearinghouse transfers

(K) "Escrow ltems" means those items that arc described in Section 3.

(L) "Miscellaneous Proceeds" means any compensation, settlement award of damages, or
proceeds paid by any third party luther than insurance proceeds paid under the coverages
described in Section 5) fort (i) damage to. or destruction of, the Property; (ii) condemnation or
other taking of all or any part of the l’roperty; (iii) conveyance in lieu of condemnation; or (iv)
misrepresentations of. or omissions as to, the value andlor condition of the Property.

(M) ”Mortgage Insurance" means insurance protecting Lender against the nonpayment of, or
default on. the Loan.

(N) "Periodic Payrnent" means the regularly scheduled amount due l’or (i) principal and
interest under the Note‘ plus (ii) any amounts under Section 3 of this Security Instrument.

(O) "RESPA" means the Real Estate Settlement Procedures Act (|2 U.S.C. Section 2601 et aeq.)
and its implementing regulation, Regulation X (24 C.F.R. Part 3500), as they might be amended
from time to time. or any additional or successor legislation or regulation that governs the same
subject matter. As used in this Security Instrument, "RESPA" refers to all requirements and
restrictions that are imposed in regard to a "federally related mortgage loan" even ii the Loan
does not qualify as a "federally related mortgage loan" under RESPA.

lllliiil .
m_sm" colum up 2 of 10 For,z 3040 1/01 lr¢v. 11/02)

 

 

(Page 19

of 1351

70320000|3570 Bk: 3623
§EBORDED Crlr\lton. ill P
93120!2001 13:i4:09 HTG

eat 225
o 5 of 21

Borrower shall promptly furnish to Lender all notices of amounts to be paid under this Section.
Borrower shall pay Lender the Funds for Escrow Items unless Lender waives Borrower's
obligation to pay the Funds for any or all Escrow Items. Lender may waive Borrower‘s obligation
to pay to Lender Funds for any or all Escrow items at any time. Any such waiver may only be in
writing. in the event of such waiver. Borrower shall pay directly, when and where payable. the
amounts due for any Escrow items for which payment of Funds has been waived by Lender and.
if Lender requires shall furnish to Lender receipts evidencing such payment within such time
period as Lender may require. Borrower`s obligation to make such payments and to provide
receipts shall for all purposes be deemed to be a covenant and agreement contained in this
Security Instrument, as the phrase "covenant and agreement” is used in Section 9. lf Borrower is
obligated to pay Escrow items directly, pursuant to a waiver, and Borrower fails to pay the
amount due for an Escrow ltem, Lender may exercise its rights under Section 9 and pay such
amount and Borrower shall then be obligated under Section 9 to repay to Lender any such
amount. bender may revoke the waiver as to any or all Bscrow Items at any time by a notice
given in accordance with Section 15 and, upon such revocation, Borrower shall pay to Lender all
Funds, and in such amounts, that are then required under this Section 3.

Lender may, at any time, collect and hold Funds in an amount (a) sufficient to permit
Lender to apply the Funda at the time specified under RESPA, and (b) not to exceed the
maximum amount a lender can require under RESPA. Lender shall estimate the amount of Punds
due on the basis of current data and reasonable estimates of expenditures of future Escrow items
or otherwise in accordance with Appiicable Law.

The Punds shall be held in an institution whose deposits are insured by a federal agency,
instrumentality or entity (including Lender, if Lender is an institution whose deposits are so
insured) or in any Federal Home I..oan Bank. Lender shall apply the Punds to pay the Bscrow
items no later than the time specified under RESPA. Lender shall not charge Borrower for
holding and applying the Funds. annually analyzing the escrow account, or verifying the Escrow
ltems. unless Lender pays Borrower interest on the Punds and Applicable Law permits l_,ender to
make such a charge Unless an agreement is made in writing or Appiicable Law requires interest
to be paid on the Funds, Lender shall not be required to pay Borrower any interest or earnings on
the Punds. Borrower and Lender can agree in writing, however. that interest shall be paid on the
Funds. Lender shall give to Borrower\ without charge, an annual accounting of the Funds as
required by RESPA.

If there is a surplus of Funds held in escrow, as defined under RESPA, Lender shall account
to Borrower for the excess funds in accordance with RESPA. lf there is a shortage of Funds held
in escrow, as defined under RESPA, Lender shall notify Borrower as required by RESPA, and
Borrower shall pay to Lender the amount necessary to make up the shortage in accordance with
RESPA, but in no more than 12 monthly payments lf there is a deficiency of Funds held in
escrow, as defined under RESPA. Lender shall notify Borrower as required by RESPA. and
Borrower shall pay to Lender the amount necessary to make up the deficiency in accordance with
RESPA, but in no more than 12 monthly payments

Upon payment in full of all sums secured by this Security Instrument, lender shall promptly
refund to Borrower any Funds held by l,ender.

4. Cbarges; Liens. Borrower shall pay all taxes, assessments1 charges, fines. and impositions
attributable to the Property which can attain priority over this Security Instrument, leasehold
payments or ground rents on the Property, if any. and Community Association Dues, Pees\ and
Assessments. if any. To the extent that these items are Escrow ltems, Borrower shall pay them in
the manner provided in Section 3.

Borrower shall promptly discharge any lien which has priority over this Security instrument
unless Borrower: (a) agrees in writing to the payment of the obligation secured by the lien in

lnhiuo:
@_S(R|)w=oai ama or 1a F°r 3040 wm ‘"W. umw

.,..~._,__" ,_._..`_., __,`__"

 

(Page 20

of

135)

070320009¢570 Bk: 3623 Pi: 225
§§CORDED Ur\naton, Pa 6 of 21

03/2@/2007 \3114:00 HTG

a manner acceptable to Lender, but only so long as Borrower is performing such agreement; (b)
contests the lien in good faith by, or defends against enforcement of the lien in, legal proceedings
which in Lencler's opinion operate to prevent the enforcement of the lien while those proceedings
are pending, but only until such proceedings are concluded; or (c} secures from the holder of the
lien an agreement satisfactory to Lender subordinating the lien to this Security lnstrument. If
Lender determines that any part of the Property is subject to a lien which can attain priority over
this Security Instrument, lender may give Borrower a notice identifying the lien. Within 10 days
of the date on which that notice is given, Borrower shall satisfy the lien or take one or more of
the actions set forth above in this Section 4.

Lender may require Borrower to pay a one'time charge for a real estate tax verification
andior reporting service used by Lender in connection with this Loan.

5. Property Insurance. Borrower shall keep the improvements now existing or hereafter
erected on the Property insured against loss by fire, hazards included within the term "extended
coverage." and any other hazards including, but not limited to. earthquakes and floods, for which
lender requires insurance. This insurance shall be maintained in the amounts {including
deductible levels) and for the periods that l_.ender requires What Lender requires pursuant to the
preceding sentences can change during the term of the Loan. The insurance carrier providing the
insurance shall be chosen by Borrower subject to Lender’s right to disapprove Borrower’s choice,
which right shall not be exercised unreasonably l,ender may require Borrower to pay, in
connection with this Loan, either: (a) a one'time charge for flood zone determination, certification
and tracking services; or (bl a one‘time charge for flood zone determination and certification
services and subsequent charges each time remappings or similar changes occur which reasonably
might affect such determination or certification Borrower shall also be responsible for the
payment of any fees imposed by the Federal Emergency Management Agency in connection with
the review of any flood zone determination resulting from an objection by Borrower.

If Borrower fails to maintain any of the coverages described above. bender may obtain
insurance coverage. at Lender’s option and Borrower’s expense Lender is under no obligation to
purchase any particular type or amount of coveragc. Therefore, such coverage shall cover Lender,
but might or might not protect Borrower, Borrower’s equity in the Property, or the contents of
the Property, against any risk, hazard or liability and might provide greater or lesser coverage
than was previously in effect Borrower acknowledges that the cost of the insurance coverage so
obtained might significantly exceed the cost of insurance that Borrower could have obtained Any
amounts disbursed by Lender under this Section 5 shall become additional debt of Borrower
secured by this Security Instrument. Theee amounts shall bear interest at the Note rate from the
date of disbursement and shall be payable. with such interest, upon notice from Lender to
Borrower requesting payment

All insurance policies required by Lender and renewals of such policies shall be subject to
Lender's right to disapprove such policiee, shall include a standard mortgage clause, and shall
name Lender as mortgagee andfor as an additional loss payee. Lender shall have the right to hold
the policies and renewal certificates li bender requires, Borrower shall promptly give to Lender
all receipts of paid premiums and renewal noticesl lf Borrower obtains any form of insurance
coverage, not otherwise required by Lender. for damage to. or destruction of, the Property. such
policy shall include a standard mortgage clause and shall name Lender as mortgagee and/or as an
additional loss payee. `

In the event of loss, Borrower shall give prompt notice to the insurance carrier and Lender.
Lender may make proof of loss if not made promptly by Borrower. Unlees Lender and Borrower

otherwise agree in writing. any insurance proceeds. whether or not the underlying insurance was
required by Lender, shall be applied to restoration or repair of the Property. if the restoration or

repair is economically feasible and Lender's security is not lessened During such repair and

lmnaw:
Q“Bm”‘°!°°’ am o ar \e éorim 3040 1/01 (rov. 11/02)

 

 

(Page 21

of

135)

260703200000570 Bkr 3628 F' : 239
RECORDED Cranston. R! Fg of 2\
0312$/2007 13:14:00 |'lTG

restoration period, Lender shall have the right to hold such insurance proceeds until Lender has
had an opportunity to inspect such Property to ensure the work has been completed to Lender's
satisfactionl provided that such inspection shall be undertaken prompt|y. Lender may disburse
proceeds for tha repairs and restoration in a single payment or in a series of progress payments as
the worlc is completed Unless an agreement is made in writing or Applicable Law requires
interest to be paid on such insurance proceeds, Lender shall not be required to pay Borrower any
interest or earnings on such proceeds Feos for public adjusters, or other third parties, retained by
Borrower shall not be paid out of the insurance proceeds and shall be the sole obligation of
Borrower. ll the restoration or repair is not economically feasible or Lender's security would be
lessened. the insurance proceeds shall be applied to the sums secured by this Security lnstrument,
whether or not then due, with the excass, ii any, paid to Borrower. Such insurance proceeds shall
be applied in the order provided for in Section 2.

lf Borrower abandons the Property, I_,ender may file, negotiate and settle any available
insurance claim and related matters. lf Borrower does not respond within 30 days to a notice
from Lender that the insurance carrier has offered to settle a claim, then Lender may negotiate
and settle the claim. The 30“day period will begin when the notice is given. In either event, or if
Lender acquires the Property under Section 22 or otherwise, Borrower hereby assigns to l.ender
(a) Borrower's rights to any insurance proceeds in an amount not to exceed the amounts unpaid
under the Note or this Security Instrument, and (b) any other of Borrower’s rights (other than the
right to any refund Of unearned premiums paid by Borrower) under all insurance policies
covering the Property, insofar as such rights are applicable to the coverage of the Property. Lender
may use the insurance proceeds either to repair or restore the Property or to pay amounts unpaid
under the Note or this Security Instrument, whether or not then due.

6. Occupancy. Borrower shall occupy, eatablish, and use the Property as Borrower’s
principal residence within 60 days after the execution of this Security instrument and shall
continue to occupy the Property as Borrower’s principal residence for at least one year after the
date of occupancy. unless Lender otherwise agrees in writing, which consent shall not be
unreasonably withheld, or unless extenuating circumstaan exist which are beyond Borrower's
control.

7. Preservation, Maiotenance and Protection of the Property; inspections Borrower
shall not destroy, damage or impair the Property, allow the Property to deteriorate or commit
waste on the Property. Whether or not Borrower is residing in the Property, Borrower shall
maintain the Property in order to prevent the Property from deteriorating or decreasing in value
due to its condition. Unless it is determined pursuant to Section 5 that repair or restoration is not
economically feasible, Borrower shall promptly repair the Property if damaged to avoid further
deterioration or damage. If insurance or condemnation proceeds are paid in connection with
damage to, or the taking of, the Property. Borrower shall be responsible for repairing or restoring
the Property only if Lender has released proceeds _for such purposes Lender may disburse
proceeds for the repairs and restoration in a single payment or in a series of progrem payments as
the work is completed li the insurance or condemnation proceeds are not sufficient to repair or
restore the Property. Borrower is not relieved ol` Borrower’s obligation for the completion of such
repair or restoration '

Lender or its agent may make reasonable entries upon and inspections of the Property. lf it

has reasonable cauSS, Lender may inspect the interior of the improvemean on the Property. '

Lender shall give Borrower notice at the time of or prior to such an interior inspection specifying
such reasonable cause.

8. Borrower's Loan Application. Borrower shall be in default if. during the Loan
application process. Borrower or any persons or entities acting at the direction of Borrower or

initials

¢Zq,-Smlllmw P... 1... la ar 3040 1101 lrsv. 11/02)

 

 

(Page 22

of

135)

2007032@00¢8570 Bk: 3823 PU: 231
REC°RDED Cr\nl¢°n. Rl Fl 9 cl 21

03/2@{2067 13:14:00 HTG

with Borrower‘s knowledge or consent gave materially faise, misleading, or inaccurate
information or statements to Lender (or failed to provide Lender with material information) in
connection with the Loan. Material representations include, but are not limited to, representations
concerning Borrower's occupancy of the Propcrty as Borrower's principal residencel

9. Protection of Lender’s Interest in the Propcrty and Rights Under this Security
Instrument. li (a) Borrower fails to perform the covenants and agreements contained in this
Security Instrument, (b) there is a legal proceeding that might significantly afl’ect leender's interest
in the Propcrty and/or rights under this Security Instrument (such as a proceeding in bankruptcy,
probate, for condemnation or forfeiture. for enforcement of a lien which may attain priority over
this Security Instrument or to enforce laws or regulations). or (c) Borrower has abandoned the
Propcrty, then lender may do and pay for whatever is reasonable or appropriate to protect
bender‘s interest in the Propcrty and rights under this Security lnstrument, including protecting

andlor assessing the value of the Propcrty, and securing and/or repairing the l’rnperty. lander’s

actions can include but are not limited to: (a) paying any sums secured by a lien which has
priority over this Security Instrument; (b) appearing in court; and (c) paying reasonable attorneys
fees to protect its interest in the Propcrty andlor rights under this Security lnstrument. including
its secured position in a bankruptcy proceeding Securing the Propcrty includes but is not limited
to. entering the Propcrty to make repairs, change locks, replace or board up doors and windows,
drain water from pipes, eliminate building or other code violations or dangerous conditions, and
have utilities turned on or nil’. Although Lender may take action under this Section 9, bender does
not have to do so and is not under any duty or obligation to do so. It is agreed that bender incurs
no liability for not taking any or ail actions authorized under this Section 9.

Any amounts disbursed by Lender under this Section 9 shall become additional debt of
Borrower secured by this Security Instrument. 'I`hese amounts shall bear interest at the Note rate
from the date of disbursement and shall be payable, with such interest, upon notice from lender
to Borrower requesting payment.

Il' this Sccurity Instrument is on a leasehold, Borrower shall comply with all the provisions
of the lease. Ii Borrower acquires fee title to the Propcrty, the leasehold and the fee title shall not
merge unless bender agrees to the merger in writing

10. Mortgage Insurance. Il‘ Lender required Mortgage lnsurance as a condition of making
the Loan, Borrower shall pay the premiums required to maintain the Mortgage lnsurance in effect
lf, for any reason, the Mortgage Insurance coverage required by Lender ceases to be available from
the mortgage insurer that previously provided such insurance and Borrower was required to make
separately designated payments toward the premiums for Mortgage lnsurance, Borrower shall pay
the premiums required to obtain coverage substantially equivalent to the Mortgage Insurance
previously in effect, at a cost substantially equivalent to the cost to Borrower of the Mortgage
Insurance previously in effect, from an alternate mortgage insurer selected by Lender. lf
substantially equivalent Mortgage Insurance coverage is not available. Borrower shall continue to
pay to Lender the amount of the separately designated payments that were due when the insurance
coverage ceased to be in effect. Lendcr will accept, use and retain these payments as a
non'refundablc loss reserve in lieu of Mortgage Insurance. Such loss reserve shall be
non'reiundable, notwithstanding the fact that the Loan is ultimately paid in full, and Lender shall
not be required to pay Borrower any interest or earnings on such loss reserve bender can no
longer require loss reserve payments if Mortgage Insurance coverage (in the amount and for the
period that Lender requires) provided by an insurer selected by Lender again becomes available, is

obtained, and Lender requires separately designated payments toward the premiums for Mortgage
Insurrmee. If Lender required Mortgage Insurancc as a condition of making the Loun and

Borrower was required to make separately designated payments toward the premiums for

|nhillm

mdsm" '°2°°‘ am a ar re or 3040 1101 irav. 11/02)

 

 

(Page 23

of

135)

29079320@000570 Bk) 3623 PU: 232
RECQRDED Crlnston. RI 99 9 0| 21

03/20/2007 13:15:@0 HTG

Mort age lnsurance. Borrower shall pay the premiums required to maintain Mortgage insurance
in et ect, or to provide a non'refundable loss reserve, until Lender's requirement for Mort age
Insurancc ends in accordance with any written agreement between Borrower and Lender prpvi ing
for such termination or until termination is required by Applicable law. Nothing in this Section
10 affects Borrower's obligation to pay interest at the rate provided in the Note.

Mortgage insurance reimburses Lender (or any entity that urchasea the Note) for certain
losses it may incur if Borrower does not repay the Loan as agr . Borrower is not a party to the
Mortgage Insurance.

Mortgage insurers evaluate their total risk on all such insurance in force from time to time,
and may enter into agreements with other parties that share or modify their riak, or reduce lossesl
These agreements are on terms and conditions that are satisfactory to the mortgage insurer and
the other party (or parties) to these agreements These agreements may require the mortgage
insurer to make payments using any source oi funds that the mortgage insurer may have available
(which may include funds obtained from Mortgage lnsurance premiums).

As a result of these agreements Lender, any purchaser of the Note, another insurer, any
reinsurer, any other entity. or any affiliate of any of the foregoing, may receive (directly or
indirectly) amounts that derive from (or might be characterized as) a portion of Borrower‘s
payments for Mortgage Insurance, in exchange for sharing or modii ing the mortgage insurer's
risk, or reducing lossesl lf such agreement provides that an affiliate 0 Lender takes a share of the
insurer’s risk in exchange for a share of the premiums paid to the insurer, the arrangement is
often termed "captive reinsurance." Purthcr:

(a) Any such agreements will not affect the amounts that Borrower has agreed to
pay for Mortgage lnsurance, or any other terms of the Loan. Such agreements will not
increase the amount Borrower will owe for Mortgage lnsurance, and they will not entitle
Borrower to any refund.

(b) An§ such agreements will not affect the rights Borrower has - if any - with
respect to t e Mortgage lnsurance under the Homeowners Protection Act of 1998 or any
other law. These rights may include the ri ht to receive certain disclosuresl to request
and obtain cancellation of the Mortgage nsurance, to have the Mortgage Insurance
terminated automatically, andlor to receive a refund of any Mortgnge ]nsurance
premiums that were unearned at the time of such cancellation ortermination.

ll. Assignment of Miscellaneous Proceeds; Forieiture. All Miscellaneous Proceeds are
hereby assigned to and shall be paid to Lender. _

If the Propcrty is damaged, such Miscellaneous Proceeds shall be applied to restoration or
repair of the Propcrty. if the restoration or repair is economically feasible and Lender`s security is
not lessened During such repair and restoration period, Lender shall have the right to hold such
Miscellaneous Proceeds until bender has had an opportunity to inspect such Propcrty to ensure
the work has been completed to Lender’s satisfaction, provided that such inspection shall be
undertaken promptly. Lender may pay for the repairs and restoration in a single disbursement or
in a series of progress payments as the work is completed Unloss an agreement is made in
writing or Applicable Law requires interest to be paid on such Miscellaneous Proceeds, bender
shall not be required to pay Borrower any interest or earnings on such Miscellaneous Proceeds. lf
the restoration or repair is not economically feasible or Lender‘s security would be lessened the
Miscellaneous Proceeds shall be applied to the sums secured by this Security Instrument. whether
or not then due. with the excw, if any, paid to Borrower. Such Miscellaneous Proceeds shall be
applied in the order provided for in Section 2.

In the event of a total taking, destruction. or loss in value of the Propcrty, the Miscellaneous
Proceeds shall be applied to the sums secured by this Security Instrument, whether or not then
due, with the excessl if any, aid to Borrower.

ln the event of a partia taking, destruction, or loss in value of the Propcrty in which the fair
market value of the Propcrty immediately before the partial taking, destructionl or loss in value is
equal to or greater than the amount of the sums secured by this Security lnstrument immediately
before the partial taking destruction, or loss in value. unless Borrower and Lender otherwise
agree in writing, the sums secured by this Security Instrument shall be reduced by the amount of
the Miscellaneous Proceeds multiplied by the following fraction: (a) the total amount of the sums
secured immediately before the partial taking, destruction. or loss in value divided by (b) the fair

ll\l(lll$l
@L'°‘“" ‘°=°°’ »... o a ia er soto 1101 (m. 11/02)

 

 

(Page 24

of

135)

200703200000570 Bk: 8828 Par 233
REG°RDED Crln\lom Rl Fg 10 01 21

03120/2007 13114:00 MTG

market value of the Pro rty immediately before the partial taking, destruction or loss in value.
Any balance shall be pal to Borrower. _

In the event of a partial taking, destruction or loss in value of the Propcrty in which the fair
market value of the Pro erty immediately before the partial taking, destructionl or lam in value is
lens than the amount 0 the sums secured immediately before the partial takin , destruction or
loss in value, unless Borrower and Lender otherwise agree in writing, the Misce laneous Proceeds
shall be applied to the sums secured by this Security Instrument whether or not the sums are then
due.

lf the Propcrty is abandoned by Borrower, or if, after notice by Lender to Borrower that the
Opposing Party (as defined in the next sentence) offers to make an award to settle a claim for
damages Borrower fails to respond to Lender within 30 days after the date the notice is given,
Lender is authorized to collect and apply the Miscellaneous Proceeds either to restoration or
repair of the Pro rty or to the sums secured by this Security Inatrument, whether or not then
due, "Opposing arty" means the third party that owes Borrower Miscellaneous Proceeds or the
party against whom Borrower has a right of action in regard to Misoellaneous l’roceeds.

Borrower shall be in default if any action or proceedingl whether civil or criminal, is begun
that, in Lender’s judgment, could result in forfeiture of the Propcrty or other material
impairment of Lender's interest in the Propcrty or rights under this Security lnstrument.
Borrower can cure such a default and. il acceleration has occurred, reinstate as provided in Section
19, by causin the action or roceeding to be dismissed with a ruling that, in lender's judgment,
precludes for eiture of the lgroperty or other material impairment of Lender‘s interest in the
Propcrty or rights under this Security lnstrument. The proceeds of any award or claim for
damages that are attributable to the impairment of Lender’s interest in the Propcrty are hereby
assigned and shall be paid to Lender.

All Miscellaneous Proceeds that are not ap{lied to restoration or repair of the property shall
be ap lied in the order provided for in Section . t

FZ. Borrower Not Released; Forbearanca By Lender Not a Waiver. Extension of the
time for payment or modification of amortization al the sums secured by this Security
lnstrument granted by lender to Borrower or any Successor in Interest of Borrower shall not
operate to release the liability of Borrower or any Successors in lntereat of Borrower. Lender shall
not be required to commence proceedings against any Successor in interest of Borrower or to
refuse to extend time for payment or otherwise modify amortization of the sums secured by this
Security lnstrument by reason of any demand made by the original Borrower or any Successors in
Interest of Borrower. Any forbearance b Lender in exercising any right or remedy including,
without limitation, Lender's acceptance o payments from third persons, entities Or Successors m
Interest of Borrower or in amounts less than the amount then due, shall not be a waiver of or
preclude the exercise of any right or remedy.

l3. Joint and Several Liability; Co~signers; Successors and Assigns Bound. Borrower
covenants and agrees that Borrower’s obligations and liability shall be joint and several. liowever,
an Borrower who co“signs this Security lnstrument but dow not execute the Note (a "co'signer"):
lilly is co“signing this Security Instrument only to mortgagel grant and convey the co's\gner’s
interest in the Propcrty under the terms of this Security lnstrurnent; (b} is not personally
obligated to pay the sums secured by this Security Instrument; and (c) agrees that Lender and any
other Borrower can agree to extend, modify, forbear or make any accommodations with regard to
the terms of this Security lnstrument or the Note without the co'signer's consentl

Subject to the provisions of Section 18. any Successor in lnterest of Borrower who assumes
Borrower's obligations under this Security lnstrument in writin . and is approved by Lender, shall
obtain all of Borrower’s rights and benefits under this Security nstrument. Borrower shall not be
released from Borrower's obligations and liability under this Security lnstrument unlws bender

_ agrees to such release in writing. The covenants and agreements of this Security Instrument shall

bind (except as provided in Section 20) and benefit the successors and assigns of lsender.

14. Loan Charges. bender may charge Borrower fees for services performed in connection
with Borrower’s default, for the purpose of protecting Lender’s interest in the Propcrty and rights
under this Security Instrument, including, but not limited to, attorneys' fees, property ins ection
and valuation fees. In regard to any other fees. the absence of express authority in this Specurity
lnstrument to charge a specific fee to Borrower shall not be construed as a prohibition on the

lf\l\lll< § f >
Q*smn (”°') Fl|l 10 el 16 F°f 3040 1/01 lr°\'. 11/02)

 

 

<Page 25

of

135)

1 4
0 30670 Bk: 3&23 Po. 13
§°égilgg§g %rcnllon. R! pg it 01 21
03|2012097 t%~.ldi@e HTG

charging of such fee. bender may not charge fees that arc expressly prohibited by this Security
lnstrument or by Applicable Law. l _

If the laoan is subject to a law which sets maximum loan charges, and that law rs finally
interpreted so that the interest or other loan char es collected or to be collected in connection
with the Loan exceed the permitted limits, then: (a§ any such loan charge shall be reduced by the
amount necessary to reduce the charge to the permitted limit; and (b) any sums already collected
from Borrower which exceeded permitted limits will be refunded to Borrower. bender _may
choose to make this refund by reducing the principal owed under the Note or by making a direct
payment to Borrower. if a refund reduces rincipal. the reduction will be`treated as a artial
prepayment without any prepayment char e whether or not a prepayment charge is provi ed for
under the Note). Borrowcr’a acceptance o any such refund made by direct payment to Borrower
will constitute a waiver of any right of action Borrower might have arising out of such
overcharge.

15. Notices. All notices given by Borrower or Lender in connection with this Security
Instrument must be in writing. Any notice to Borrower in connection with this Security
Instrument shall be deemed to have been given to Borrower when mailed by first class mail or
when actually delivered to Borrower's notice address if sent by other means Notice to any one
Borrower shall constitute notice to all Borrowers unless Applicable Law expressly requires
otherwise The notice address shall be the Propcrty Addreas unless Borrower has designated a
substitute notice address by notice to Lender. Borrower shall promptl notify Lender of
Borrower’s change of address If Lender specifies a procedure for reporting orrower’s change of
addreaa, then Borrower shall only report a change of address throu h that specified procedure
There may be only one designated notice address under this Security nstrument at any one time.
Any notice to Lender shall be given by delivering it or by mailing it by first class mail to
Lender’s address stated herein unless Lender has designated another address by notice to
Borrower. Any notice in connection with this Security instrument shall not be deemed to have
been given to l,ender until actually received by Lender. If any notice required by this Security
Instrument is.also required under Applicable Law, the Applicable l.,aw requirement will satisfy the
corresponding requirement under this Security lnstrument.

16. Governing Law; Severability; Rules of Construction. 'l`his Security Instrument shall
be governed by federal law and the law of the jurisdiction in which the Propcrty is located All
rights and obligations contained in this Security lnstrument are subject to any requirements and
limitations of Appli'cable Law. Applicable Law might explicitly or implicitly allow the parties to
agree by contract or it might be silent, but such silence shall not be construed as a prohibition
against agreement b contract In the event that any provision or clause of this Security
lnstrument or the ote conflicts with Applicable i.aw. such conflict shall not affect other
provisions of this Security Inatrument or the Note which can be given effect without the
conflicting provision.

As used in this Security Instrumentl (a) words of the masculine ender shall mean and
include corresponding neuter words or words of the feminine gender,' (b§ words in the singular
shall mean and include the plural and vice versa; and (c) the word "may" gives sole discretion
without any obligation to take any action.

l7. Borrower`s Copy. Borrower shall be given one copy of the Note and of this Security
lnstrument.

‘18. 'I`ransfer of the Propcrty or a Bcneficial Interest in Borrower. As used in this
Section 18, “Interest in the Propcrty" means any legal or beneficial interest in the Propcrty,
including, but not limited to, those beneficial interests transferred in a bond for deed. contract for
deed. installment sales contract or escrow agreement. the intent of which is the transfer of title by
Borro wer at a future date to a purchaser.

If all or any part of the Propcrty or any interest in the Pro rty is sold or transferred (or if
Borrower is not a natural person and a beneficial interest in orrower is sold or transferred)
without Lender’s prior written consent, Lender may require immediate §;yment in full of all
sums secured by this Security Instrument. However. this option shall not exercised by Lender
if such exercise is prohibited by Applicable Law.

Lender exercises this option. Lender shall give Borrower notice of acceleration The notice
shall provide a period of not less than 30 days from the date the notice is given in accordance with
Section 15 within which Borrower must pay all sums secured by this Security Instrument. If

lnitialc:

m-Bm" mem am n °' m arm 3040 1/01 (rav. 11/02l

_*T*~¢»¢._vm¢¢

 

(Page 26

of

135)

0000570 8\¢: 3623 Po: 235
§ggg:ta>§g Crlnaton, ill Ps i2 01 21

oatze/zoo? 13=10=00 nrc

Borrower fails to pay these sums prior to the expiration of this perlod. Lender may invoke any
remedies permitted by this Security instrument without further notice or demand on Borrower.
19. Borrower's Right to Reinstate After Acce|eration. lf Borrower meets certain
conditionsl Borrower shall have the right to have enforcement of this Se¢llrily instrument
discontinued at any time prior to the earliest of: (a) five days before sale of the Propcrty pursuant
to any power at sale contained in this Security lnstrument; (b) such other period as Applicable
Law might specify for the termination Of Borrower’s right to reinstate; or (c) entry of a judgment
enforcing this Security Instrument. Those conditions are that Borrower: ial pays Lender all sums
which then would be due under this Sccurity Instrument and the Note as il no acceleration had
occurred; (b) cures any default of any other covenants or agreements; (c) pays all expenses
incurred in enforcing this Security Inatrument. including but not limited to, reasonable attorneys'
fees. property inspection and valuation fees. and other fees incurred for the purpose of protecting
Lender's interest in the property and rights under this Seeurity Instrument; and (d) takes such
action as l,ender may reasonably require to assure that Lender’s interest in the Propcrty and rights

under this Securi_ty lnstrument, and Borrower's obligation to pay the sums secured by this

Security lnstrument. shall continue unchanged lender may require that Borrower pay such
reinstatement sums and expenses in one or more of the following forms. as selected by lender:
(a) cash', (b) money order; (c) certified check, bank check, treasurer's check or cashier's check,
provided any such check is drawn upon an institution whose deposits are insured by a federal
agency, instrumentality or entity: or (d) Eiectronic I"unds Transfer. Upon reinstatement by
Borrower, this Sccurity Instrument and obligations secured hereby shall remain fully effective as
if no acceleration had occurred Howcver, this right to reinstate shall not apply in the case of
acceleration under Section lB.

20. Sale of Note; Change of Loan Servicer; Notice of Grievaoce. The Note or a partial
interest in the Note (together with this Security Instrument) can be sold one or more times
without prior notice to Borrower. A sale might result in a change in the entity (known as the
"Loan Servicer”) that collects Periodic Payments due under the Note and this Security Instrument
and performs other mortgage loan servicing obligations under the Note, this Security Instrument,
and App|icable Law. T here also might be one or more changes of the loan Servicer unrelated to a
sale of the Note. if there is a change of the Loan Servicer. Borrower will be given written notice of
the change which will state the name and address of the new Loan Servicer. the address to which
payments should be made and any other information RESPA requires in connection with a notice
Of transfer of servicing if the Note is sold and thereafter the Loan is serviced by a Loan Servicer
Other than the purchaser of the Note, the mortgage loan Servicing obligations to Borrower will
remain with the l,oan Servicer or be transferred to a successor Loan Servicer and are not assumed
by the Note purchaser unless otherwise provided by the Note purchaser.

Neither Borrower nor Lender may commence, join, or be joined to any judicial action (as
either an individual litigant or the member of a class) that arises from the other party‘s actions
pursuant to this Security instrument or that alleges that the other party has breached any
provision of, or any duty owed by reason of, this Security lnstrument, until such Borrower Or
Lender has notified the other party (with'such notice given in compliance with the requirements
Of SOCU'OH 15) of such alleged breach and afforded the other party hereto a reasonable period after
the giving of such notice to take corrective action. If Appiicable Law provides a time period
which must elapse before certain action can be taken, that time period will be deemed to be
reasonable for purposes of this paragraph 'l`he notice of acceleration and opportunity to cure
given to Borrower pursuant to Section 22 and the notice of acceleration given to Borrower

initial
Q~sisii unum Pa¢\ l2 al 10 Fo 3°40 1101 il'€\h 11/°2]

 

__._.,..__..._ e__ _

(Page 27

of

135)

26@703200000570 Bk: 3523 PG: 236
RECoRoED Cr\nltcn, Rl Fo 13 el 21
03/20!2007 13:14:00 NTG

pursuant to Section lB shall be deemed to satisiy the notice and opportunity to take corrective
action provisions of this Section 20.

21. Hazardous Substances. As used in this Section 21: (a) "Hazardous Substances” arc
those substances defined as toxic or hazardous substances pollutants or wastes by Environmental
Law and the following substances: gasoline, kerosene, other flammable or toxic petroleum

' products, toxic pesticides and herbicides, volatile solvents, materials containing asbestos Or

formaldehyde. and radioactive materials; (b) "Environmental Law" means federal laws and laws
of the jurisdiction where the Propcrty is located that relate to health. safety or environmental
protection; (c) "Environmental Cleanup" includes any response action, remedial action, Or
removal action. as defined in Environmental Law; and (d) an "Environmental Condition” means
a condition that can cause, contribute to, or otherwise trigger an Environrncntal Cleanup,

Borrower shall not cause or permit the presence. use, disposal, storage, or release of any
Hazardous Substances, or threaten to release any liazardous Substances. cn or in the Propcrty,
Borrower shall not do, nor allow anyone else to do, anything affecting the Propcrty (a) that is in
violation of any Environmental Law. (b) which creates an Environmental Condition, or (c)
which. due to the preacnce, use. or release of a Hazardoue Substance. creates a condition that
adversely affects the value of the Propcrty. The preceding two sentences shall not apply to the
presence use, or storage on the Propcrty of small quantities of l'lazardous Substances that arc
generally recognized to be appropriate to normal residential uses and to maintenance of the
Propcrty lincluding, but not limited to, hazardous substances in consumer products).

Borrower shall promptly give Lender written notice of (a) any investigation claim, demand.
lawsuit or other action by any governmental or regulatory agency or private party involving the
Propcrty and any l'lazardous Substance or Environmental Law of which Borrower has actual
knowledge (b) any Environmental Ct)ndition. including but not limited to, any spilling, leaking,
discharge release or threat of release of any Idaaardotis Substance. and (c) any condition caused by
the presence, use or release of a Hazardous Substance which adversely affects the value of the
Property. If Borrower learns, or is notified by any governmental or regulatory authority, or any
private party, that any removal or other remediation of any Hazardous Substance affecting the
Propcrty is necessary, Borrower shall promptly take ali necessary remedial actions in accordance
with Environmental Law. Nothing herein shall create any obligation on Lender for an
Environmental Cleanup.

NON'UNIFORM COVENANTS. Borrower and Lender further covenant and agree as
follows:

22. Acceleration; Remedies. Lcuder shall give notice to Borrower prior to
acceleration following Borrower’s breach of any covenant or agreement in this Security
Instrument (but not prior to acceleration under Section 18 unless Appllcablc Law
provides otherwise). The notice shall specify: (a) the defau|t; (b) the action required to
cure the default; (c) a date, not less than 30 days from the' date the notice is given to
Borrower, by which the default must be cured; and ld) that failure to cure the default on
or before the date specified in the notice may result in acceleration of the sums secured
by this Sccurity lnstrument and sale of the Propcrty. The notice shall further inform
Borrower of the right to reinstate after acceleration and the right to bring a court action

to assert the non-existence of a default or any other defense of Borrower to acceleration
and sale. If the default is not cured on or before the date specified in the notice, Lender

lnhlme:
Q`Bm“‘°z°m wm rs co 10 or 3040 1/01 (rav. 11/02)

 

,...4.-_4.__ 1.. _

 

(Page 28

of 135)

0 cowen Bk. 3623 Fa: 237
§§%RS§S Cronaten. 1 gtA er 21
03120!20@7 13 14 00 NTG‘l

ZR|Z
at its option may require immediate payment in full of all sums secured by this Security
instrument without further demand and may invoke the S'l`ATUTORY POWER OP
SALE and any other remedies permitted by Applicable Law. Lender shall be entitled to
collect all expenses incurred in pursuing the remedies provided in this Section 22,
including, but not limited to, reasonable attorneys' fees and costs oftitie evidenca.

ll Lender invokes the S'l`A'l`U'l`ORY POWER ()F SALE, l.endcr shall mail a copy of
a notice of sale to Borrower as provided in Section 15. Lender shall publish the notice cf
sale, and the Propcrty shall be sold in the manner prescribed by Applicable Law. Lender
or its designee may purchase the Propcrty at any sale. The proceeds of the sale shall be
applied in the following order: (a) to all expenses of the sale, including but not limited
to, reasonable attorneys’ fees; (b) to all sums secured by this Security Instrument; and
(c) any excess to the person or persons legally entitled to it

23. Rclease. Upon payment of all sums secured by this Security Instrument, this Security

lnstrument shall become null and void. Lcnder shall discharge this Security instrument Borrower

shall apply any recordation costs. Lender may charge Borrower a lee for releasing this Security

instrument but only if the feels paid to a third party for services rendered and the charging of
the fee is permitted under Applicable Law.

24. No Outstanding Automatic Orders in Domestic Relations Cases. Borrower hereby
represents and warrants to Lender that either (a) there is no outstanding automatic order under
Chapter 15‘5 of the Rhode leland Cveneral Laws against any Borrower relating to a complaint for
dissolution of marriage, legal aeparation, annulment, custody or visitation or (b) there is an
outstanding automatic order under Chapter 15'5 of the Rhode leland Genera| Laws against a
Borrower relating to a complaint for diwoiucion of marriage, legal separation, annulment, custody
or visitation, and the other party that is subject to such order has consented to, or the court which
issued the automatic order has issued another order authorizing, such Borrower's execution of the
Note and this Security lnstrument.

25. Homestcad Estate. II Borrower heretofore has acquired or hereafter acquires an estate
of homestead in the Propcrty. Borrower hereby agrees that such homestead estate is waived to the
extent of this Security lnstrument and the amount due under the Note and to the extent of all
renewals extensions and modifications of this Security Instrument or the Note, and that said
homestead estate is subject to all of the rights oi Lender under this Security instrument and the
Note and all renewals. extensions and modifications of this Security instrument and the Note, and
is subordinate to the lien evidenced by this Security Instrument, and all renewals. extensions and
modifications Ol this Security Instrurnent. Furthermore, Borrower hereby waives the benefits of
any homestead or similar laws or regulations that may otherwise be applicable from time to time.

lnltlala

Q_amnmw m- 14 or la For 3040 1/01 lrev. 11/02) '

 

 

(Page 29

of

135)

7 3200@00570 Bh: 3&23 P§. 238
§RE,SBBDED Cranllon Rl Pg 15 of 21

03129/2@07 13:14.00 HTG

BY SIGNING BELOW. Borrower accepts and agrees to the terms and covenants contained
in this Security Instrument and in any Rider executed by Borrower and recorded whh it.

Witnwscs:

Nh/C/ L///\-- s 1)

 

 

 

 

 

 

 

 

 

~Borrower
lt$§?"fg V/CC'W*M CXQ' 7 goff ALlcE o PETRoNE
(Seal)
-Borrower
(Seal) {Seal)
-Borrowor -Borrowar
(Seal) (Seal)
-Borrower -Borrower
(Scal) {Seal)
-Borrower -Borrower

@o_s(m’m°m nn ca n 10 Form 3040 1/01 lrov. 11/02)

_.,, _-_.,.<_,.¢._.._ __~ ,A.._.___. ..,__.__ __,._._,_._,.,*.i_ ,441,,,

 

(Page 30

of

135)

25979$2@990957@ Bk: 3823 FB: 239
REC°RDED Cram!on. RI Fll 18 01 21

STA']`E OF RHODE ISLAND, FROWDENCE esaa/2007 15;14;00 nrs
County ss:
Onrhis /C/ dayof Hc\{€’h, ;{O@`7 ,in C"¢OW‘S'\¢OV\ \
\,\oé»(.. "'S»S\O\v\<! , in said Cnunty, before me personally appeared

AL l CE D ?ETRONE

each and all to me known and known
co me to be the person(s) executing the foregoing instrument and acknowledged said execution to

be hlslherlthe_ir free act and deedl

l ' l 'W\,,/
Notery P% 5 v'(rg CM’V) 7, 7, 07

lnit|ols'.

@9,'3‘“" ‘°2°" P..,. »».» w mm scm 1/01 lm. well

 

(Page 31 of

135)

20070320@000570 Ek. 3623 Fet 24021
RECCRDED Cranllcn» RI F¢1ol

03/20/2007 13:14 03 HTG

RZUS 3013419704-031

MOB
FIXED/ADJUSTABLE RATE RIDER

(LIBOR ()ae-Year Index (As Published !n The Wa// Street Jaurna/j » Rate Caps)

THlS FlXED/ADJUSTABLE RATE RlDEFi is made this 'lBTH day 01
MARCH, 2007 , and is incorporated into and shall be deemed to amend and
supplement the lvlortgage, Deed of Trust, or Security Daed (the "Security lnstrument") of
the same date given by the undersigned l"Borrower"l to secure Borrower'e
Fixed/Adjustable Rata Note ithe "Note"l to
WASH\NGTON MiJTl.lAl. BANK, FA

l"Lender”l of the same date and covering the property described in the Security
lnstrument and located at
24 BRETTON WOODS DRlVE
CRANSTON, Rl 02920
(Property Addressl

THE NOTE ?ROV|DES FOR A CHANGE lN BORROWER'S FlXED |NTEREST
RATE TO AN ADJUSTABLE lNTEREST RATE. THE NOTE L|MlTS THE
AMOUNT BOHROWER‘S ADJUSTABLE lNTEREST RATE CAN CHANGE
AT ANY ONE TIME AND THE MAX!MUM RATE BORROWER MUST PAY.

ADD|TIONAL CDVENANTS. ln addition to the covenants and agreements made in
the Security instrument Borrower and Lender further covenant and agree as follows:

A. ADJUSTABLE RATE AND MONTHLV PAYMENT CHANGES

The Note provides for an initial fixed interest rate of e. 175 %. The
Note also provides for a change in the initial fixed rate to an adjustable interest rate, as
follows:
d. ADJUSTABLE lNTEREST RATE AND MONTHLV PAYMENT CHANGES

(A) Change bates

The initial fixed interest rate l will pay will change to an adjustable interest rate on
the first day of iime 01 , gun , and the adjustable interest rate l will
pay may change on that day every 12th month thereafter, The date on which my initial
fixed lnterest rate changes to an adjustable interest rate, and each date on which my
adjustable interest rate could change is called a "Change Date."

 

 

llllllll|llllllil|ll\lllllll|ll|l|| llll| ll

MULT|STATE FlKED/ADJUSTABLE RATE RlDER~ WSJ One~Yeer LlBOR - Slngl e Fam|ly ~
Fenn|o Mae Uniform lnstrument Form 3187 6101

sas’i;::::`;ni;:@i@ lllllllllllll|ll|llll|llllll

18001521~7291

 

 

 

 

 

 

(Page 32

of

135)

0670320000@570 Bk: 3623 P¢: 241
§ECORD£D Granlton, iii F'e tB cl 21
33/70/2007 13114:00 H¥U

(B) The index

Beginning with the first Change Dete, my adjustable interest rate will be based on an
lndex. The "index" is the average of interbank offered rates for one-year U.S.
doiiar~denomlnated deposits in the London market i"i.iBOR"l, as published in rha Wal/
Straaz Journa/. The most recent index figure available as of the date 45 days before
each Change Date is called the "Current lndax,"

if the index is no longer availab|e, the Note l-ioider will choose a new index that is
based upon comparable information The Note l-ioidar will give me notice of this choice

(Cl Caioulation of Changes

Before each Change Date, the Note i-iolder will calculate my new interest rate by
adding Twc-AND 55;100 percentage pointsl 2.550 %l to
the Current index. The Note Hoider wiii then round the result of this addition to the
nearest one~eighth of one percentage point l0.125%l. Subject to the limits stated in
Section 4lD) below, this rounded amount will be my new interest rate until the next
Change Oate.

The Note Holder will then determine the amount of the monthly payment that would
be sufficient to repay the unpaid principal that l am expected to owe at the Change Date
in full on the iviaturity Date at my new interest rate in substantially equal payments The
result of this calculation will be the new amount of my monthly payment

(Dl leits on interest Rate Changas

The interest rata i am required to pay at the first Change Data will not be greater
than 11,175 % or less than 2 ,550 %. Thereafter,
my adjustable interest rate will never be increased or decreased on any single Change
Date by more than two percentage points from the rata of interest l have been paying
for the preceding 12 months My interest rate will never be greater than

11 . 175 %-

(El Effective Date of Changes

lilly new interest rate will become effective on each Change Date. l will pay the
amount of my new monthly payment beginning on the first monthly payment data after
the Chenge Date until the amount of my monthly payment changes again

lF) Notlce of Changes

The Note Holder will deliver or mail to me a notice of any changes in my initial fixed
interest rate to an adjustable interest rate and of any changes in my adjustable interest
rate before the effective date of any change The notice will include the amount of my
monthly payment any information required by law to be given to me and also the title
and telephone number of a person who will answer any question i may have regarding
the notice.

B. TRANSFER OF THE PROPERTV OR A BENEF|C|AL iNTEREST iN BORROWER

l. Until Borrower's initial fixed interest rate changes to an adjustable interest rate
under the terms stated in Section A above, Uniform Covenant 18 of the Security
instrument shall read as foilows:

lnitials: l 2 g
tq-iBBR(oco‘|) Page 2 of 4 Form 3187 6/01

_i____,,,_.___________ _._ _., _ _, e.

.__,__,i __ .-__ _..

 

(Page 33

of

135)

205703200000870 Bk: 3623 Pg: 242
RECGRDED Crlhl\dn. 91 P§ 19 of Z\

03120/29@7 13:14:QB HTG

Trensfar of the Propcrty or e Beneflctal interest in Borrower. As
USS=| in this SeCtiOn 18.` “lnterest in the Property" means any legal or beneficial
interest in the Propert , includingl but not limited to, those beneficial interests
transferred in a bond or deed, contract for deed, installment sales contract or
escrow agreement the intent of which is the transfer of title by Borrower at a
future date to a purchaser

if all or any part of the Property or any interest in the Property is sold
or transferred ior if Borrower is not a natural person and a beneficial interest
in Borrower is sold or transferredi without Lender's prior written consent,
Lender may require immediate payment in full of ali sums secured by this
Security instrument However, this option shall not be exercised by Lender if
such exercise is prohibited by Appiicable Law.

if Lender exercises this option. Lender shall give Borrower notice of
acceleration The notice shall provide a period of not less than 30 days from
the date the notice is given in accordance with Section 15 within which
Borrower must pay ali sums secured by this Security instrument if Borrower
fails to pay these sums prior to the expiration of this period, Lender may
invoke any remedies permitted by this Security instrument without further
notice or demand on Borrower.

2. When Borrower's initial fixed interest rate changes to an adjustable interest rate
under the terms stated in Section A above, Uniform Covenant 18 of the Security
instrument described in Section Bi above shall then cease to be in effect, and the
profvii'.\ions of Uniform Covenant 18 of the Security instrument shall be amended to read
as o ows~.

Trenefsr of the Propcrty or a Beneficial interest in Borrower. As
used in this Section lS, "lnterest in the Froperty" means any legal or beneficial
interest ln the Property, includingl but not limited to, those beneficial interests
transferred in a bond for deed, contract for deed,uinstaiiment sales contract or
escrow agreement the intent of which is the transfer of title by Borrower at a
future date to a purchaser.

if all or any part of the Propcrty or any interest in the Property is sold
or transferred lor if Borrower is not a natural person and a beneficial interest
in Borrower is sold or transferredi without Lender's prior written consent
Lender may require immediate payment in full of ali sums secured by this
Security instrument i~lowever, this option shall not be exercised by Lender if
such exercise is prohibited by Applicable Law. Lender also shall not exercise
this option if; lai Borrower causes to be submitted to Lender information
required by Lender to evaluate the intended transferee as if a new loan were
being made to the transferee; and ibi Lender reasonably determines that
Lender's security will not be impaired by the loan assum tion and that the risk
of a breach of any covenant or agreement in this ecurity instrument is
acceptable to Lender.

To the extent permitted by Appiicabie Law, Lender may charge a
reasonable fee as a condition to Lender's consent to the loan assumption
Lender also may require the transferee to sign an assumption agreement that is
acceptable to Lender and that obligates the transferee to keep all the promises
and agreements made in the Note and in this Security instrument Borrower will
continue to be obligated under the Note and this Security instrument unless
Lender releases Borrower in writing

lnltla|s:
Q~lSSR l0401l Page 3 of 4 Form 3187 6/01

,.._,`. ~ s,_._,_~r__`..,_.__._s,,_ ,#_

 

 

(Page 34

of

135)

06009570 B\:: 3&23 Fe: 243
§%Egg§l) Crinsten. 91 99 in et 21

0312$/2007 13:14100 i‘lTG

if Lender exercises the option to require immediate payment in full,
Len_der shall give Borrower notice of acceleration The notice shail provide a
period of not less than 30 days from the date the notice is given in accordance
with Section 15 within which Borrower must pay all sums secured by this
Security instrument |f Borrower fails to pay these sums prior to the ex iration
of this period, Lender may invoke any remedies permitted by this ecurity
instrument without further notice or demand on Borrower.

BY SlGl\lll\lG BELOW, Borrower accepts and agrees to ihe terms and covenants

contained in this FixedlAd]ustable Rate Ridar.

(Seall

 

 

-Borrower

(Seall
-Borrower

 

iSeail
'-Borrower

 

iS eal)
-Borrower

 

\

S all
-Borrower
AL|CE D PETRONE

(Seali

 

-Borrower

iSeall

 

-Borrower

iSeal)

 

~Sorrower

@0-1885\(0401) Page 4 of 4 Form 3\87 6{_01

 

 

 

(Pege 35 of 135)

zooveazeeoeeevo ek= l
Reconneo cnn¢con. nia:§¢p§i §?42¢

03 . ,
EXH!B['I`A '2°'2°°71341“.@10 me

Propcrty Addre:s: 24 Bretron Weods in Ci'auston, Ceunty ef, and Stnte of R.imde island

That certain lot or perch of lend with all buildings and other improvements thereon, situated in the City of Cx'enston,
i County efProvidence, Stete of Rhode lsiand, laid out and designated as Lot Number Eighry Fch (85) on that plat
entitled “Sectien Onc Colonial Hr)mes Development Amen_ded Cronston, Rliode Island By Watennan Engineering
! Co. April 1939". which plat is recorded with the Land Evidence Records of the City of Cranston on Recerded Plat
| 335.

Also designated as Lot 2849 en Assessor's Plat 1 l in said City oi`Cranston

 

 

